Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US PGPUB 20130089219).
[Claim 1]
A method for filtering noise of lens operation applicable to a controller being communicably connected to a video recorder comprising (figs. 1-3), sending, by the controller, a recording instruction configured to control the video recorder to perform a video recording and an audio recording (Paragraph 14, The portable electronic device 100 includes a processor 102, which controls the overall operation of the device 100. Paragraph 36, The methods and apparatus described herein improve the quality of audio being transmitted or recorded by a portable electronic device by reducing the noise associated with movement of a movable component. For example, when recording a video, the noise associated with the telescoping lens extending and retracting to zoom in and out may be reduced and);
sending, by the controller, a lens operation instruction configured to control a lens of the video recorder to perform an operation (Paragraph 26, In the telescoping camera lens example, the processor 102 sends control signals to move the camera lens when a signal is received to move the telescoping camera lens);
reading, by the controller, an inverted noise signal associated with the operation (Paragraphs 26 and 27);
receiving, by the controller, an audio recording signal generated by the video recorder when the video recorder performs the operation (Paragraph 36, The methods and apparatus described herein improve the quality of audio being transmitted or recorded by a portable electronic device by reducing the noise associated with movement of a movable component. For example, when recording a video, the noise associated with the telescoping lens extending and retracting to zoom in and out may be reduced); and
synthesizing, by the controller, the audio recording signal and the inverted noise signal to output a synthesized audio signal (Paragraphs 25-27).
[Claim 2]
The method for filtering noise of lens operation of claim 1, wherein reading, by the controller, the inverted noise signal associated with the operation comprises selecting, by the controller, one of a plurality of candidate inverted noise signals according to a model number of the video recorder (Paragraph 26, The control signals may be branched, multiplexed or processed in parallel to be transmitted to select the phase-inverted noise signal from the noise signal look-up table 302. For a button click, form factor adjustment or any event for which the processor 102 receives a corresponding control signal relating to movement at the portable electronic device 100, the actuation signal is again branched, multiplexed or processed in parallel to be transmitted to select the phase-inverted noise signal from a noise signal look-up table 302. Paragraph 27, Population of the look-up table may be performed following assembly of the portable electronic device 100 by the device manufacture. Different devices with model numbers will have different noise signals recorded by the manufacturer because each lens or event will have different noise signature).
[Claim 3]
The method for filtering noise of lens operation of claim 1, wherein reading, by the controller, the inverted noise signal associated with the operation comprises selecting, by the controller, one of a plurality of candidate inverted noise signals according to a category of the lens operation instruction, wherein the category comprises a scaling operation and a focusing operation .
[Claim 7]
A video recording system comprising:
a video recorder comprising lens performing a video recording and a microphone performing an audio recording to generate an audio recording signal (Paragraph 21, The speaker 114 outputs audible information converted from electrical signals, and the microphone 116 converts audible information into electrical signals for processing and Paragraph23); and
a controller comprising a communication circuit communicably connected to the video recorder (Paragraph 22, The portable electronic device 100 may include camera hardware and associated software that is executable by the processor 102. The camera hardware will have some kind of communication circuit along with software that will help communicate with the camera);
a storage circuit storing an inverted noise signal and a plurality of instructions (Paragraph 27); and
a processor electrically connected to the communication circuit and the storage circuit (Paragraphs 22, 27 and fig. 1), wherein the processor is configured to perform one of the plurality of instructions or control the communication circuit to send one of the plurality of instructions, and the plurality of instructions comprises a recording instruction being sent to the video recorder through the communication circuit to control the video recorder to perform a video recording and an audio recording Paragraph 14, The portable electronic device 100 includes a processor 102, which controls the overall operation of the device 100. Paragraph 36, The methods and apparatus described herein improve the quality of audio being transmitted or recorded by a portable electronic device by reducing the noise associated with movement of a movable component. For example, when recording a video, the noise associated with the telescoping lens extending and retracting to zoom in and out may be reduced and) ;
a lens operation instruction being sent to the video recorder through the communication circuit to control the lens of the video recorder to perform an operation (Paragraph 26, In the telescoping camera lens example, the processor 102 sends control signals to move the camera lens when a signal is received to move the telescoping camera lens); and
a synthesizing instruction performing by the processor to read the inverted noise signal and synthesizing the audio recording signal and the inverted noise signal to output a synthesized audio signal (Paragraphs 25-27 and Paragraph 36, The methods and apparatus described herein improve the quality of audio being transmitted or recorded by a portable electronic device by reducing the noise associated with movement of a movable component. For example, when recording a video, the noise associated with the telescoping lens extending and retracting to zoom in and out may be reduced).
Allowable Subject Matter
Claims 4-6 are allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696